Holcomb, J.
(dissenting) — I dissent. No one can read the record dispassionately in this case without being convinced that the advertising complained of deceived no one and on the contrary very strongly preponderated with respondent that he did, in all the cases questioned, accomplish results satisfactory to all patients. Respondent’s general qualifications to practice medicine are not in question. If, as a matter of fact — and this is almost purely a question of fact — he did not deceive any one, how can it be contended and adjudged as a matter of law that respondent’s advertising “had a tendency to deceive and impose upon credulous and ignorant persons, and so be harmful or injurious to public . . . safety?” With the professional propriety of such advertising, we have nothing to do.